Case 3:19-cv-05898-VC Document 38-4 Filed 11/27/19 Page 1 of 3




       Bandai Namco v. AtGames
             Case No. 3:19-cv-05898-VC




                Lee Declaration
                      Exhibit 3


                    (Redacted)
             Case 3:19-cv-05898-VC Document 38-4 Filed 11/27/19 Page 2 of 3



From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Tuesday, July 17, 2018 2:47 PM
To: sherry.hsu@atgames.net
Subject:     or Arcade



Hi Sherry,



Thank you for your call.

Here is my advice regarding using       version.



Our JP team’s instruction is,

Please refer to arcade version for your plug and play.

JP team won’t officially say “Please use an emulator to extract game data”, but using an emulator is ok.

Porting     version and make revisions to          version in order to make games look like arcade version
are gray area.

(Since this is gray area, I assume JP team won’t ask a lot regarding this point)

The important thing is AtGames should keep saying that AtGames is referring to Arcade version, not
version, whether you port the game data from     or not.



The reason why At Games has to refer to Arcade version, not          version, is because BNE owns the
complete right of arcade versions.

Regarding       versions, even JP team doesn’t know if the rights are completely owned by BNE or not.

There might be            , developers, or other 3rd parties who can insist their rights, and it would take
time for JP team’s side to clear out the situation around the rights.



Hope that the above explanation clarifies.



Regards,

Shoya



Shoya Yamazaki / IP Strategy
          Case 3:19-cv-05898-VC Document 38-4 Filed 11/27/19 Page 3 of 3



BANDAI NAMCO Entertainment America Inc.
Office: 408.235.2153
2051 Mission College Blvd, Santa Clara, CA 95054
